Exhibit PURCHASE AGREEMENT by and among CUSTOM ENERGY HOLDINGS, L.L.C., GREAT PLAINS ENERGY INCORPORATED (Solely for the Purposes Set Forth Herein) and DIRECT ENERGY SERVICES, LLC April 1, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS Section 1.01 Certain Definitions 1 Section 1.02 Other Interpretive Provisions 4 ARTICLE II PURCHASE AND SALE Section 2.01 Purchase and Sale of Membership Interests 5 Section 2.02 Post Closing Adjustment 6 ARTICLE III CLOSING Section 3.01 The Closing 7 Section 3.02 Closing Deliveries 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER Section 4.01 Due Organization 8 Section 4.02 Authority 8 Section 4.03 Actions Authorized 8 Section 4.04 Consents 8 Section 4.05 Non-Contravention 9 Section 4.06 Securities Law Matters; Purchaser Awareness 9 Section 4.07 Accredited Purchaser 10 Section 4.08 Experience 10 Section 4.09 Investment Intent 10 Section 4.10 Financing 10 Section 4.11 Legal Proceedings; Orders 10 Section 4.12 Brokers 10 Section 4.13 Investigation 10 Section 4.14 Disclaimer Regarding Projections 11 Section 4.15 No Other Representations or Warranties 11 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER Section 5.01 Subsidiary; Due Organization 11 Section 5.02 Authority 12 Section 5.03 Actions Authorized 12 Section 5.04 Governmental Consents 12 Section 5.05 Non-Contravention 12 i Section 5.06 Capitalization 14 Section 5.07 Financial Statements 14 Section 5.08 Absence of Changes 15 Section 5.09 Title to Assets. 16 Section 5.10 Real Property 16 Section 5.11 Contracts 17 Section 5.12 Taxes. 18 Section 5.13 No Violation, Litigation or Regulatory Action 20 Section 5.14 Legal Proceedings; Orders 21 Section 5.15 Labor Matters 21 Section 5.16 Employee Matters 21 Section 5.17 Intellectual Property 22 Section 5.18 Environmental Matters 24 Section 5.19 Brokers 24 Section 5.20 Insurance Coverage 24 Section 5.21 Governmental Authorizations 25 Section 5.22 Customers. 25 Section 5.23 Risk Management Policy 25 Section 5.24 Due Diligence Data 25 Section 5.25 Power Purchase Contracts 26 Section 5.26 Receivables Facility 26 Section 5.27 No Other Representations or Warranties 26 ARTICLE VI COVENANTS Section 6.01 Conduct of Business 27 Section 6.02 Access and Investigation 30 Section 6.03 No Solicitation 31 Section 6.04 Confidentiality; Disclosure 32 Section 6.05 Expenses 32 Section 6.06 Regulatory Approvals and Related Matters 32 Section 6.07 Registered Agent 35 Section 6.08 Employees 35 Section 6.09 Termination of Certain Agreements 38 Section 6.10 Risk Management 38 Section 6.11 Release of Letters of Credit and Guarantees 39 Section 6.12 Allocation of Consideration 41 Section 6.13 Repayment of Certain Indebtedness and Related Letters of Credit 41 Section 6.14 Books and Records 42 Section 6.15 Accounts Receivable 42 Section 6.16 Transition Planning 43 Section 6.17 Amendment of Company LLC Agreement 43 Section 6.18 Amendment of Disclosure Letter 43 ii ARTICLE VII CONDITIONS PRECEDENT Section 7.01 Mutual Conditions 43 Section 7.02 Conditions to the Purchaser's Obligations 44 Section 7.03 Conditions to the Seller's Obligations 45 ARTICLE VIII TERMINATION Section 8.01 Termination 45 Section 8.02 Effect of Termination 46 ARTICLE IX TAX MATTERS Section 9.01 Tax Indemnity 47 Section 9.02 Tax Returns 48 Section 9.03 Cooperation 49 Section 9.04 Tax Sharing Agreements 49 Section 9.05 Tax Contests 49 Section 9.06 Miscellaneous 50 ARTICLE X NON-COMPETITION Section 10.01 Restriction on Replication of the Business 50 ARTICLE XI INDEMNIFICATION Section 11.01 Indemnification by the Seller 50 Section 11.02 Indemnification by the Purchaser 51 Section 11.03 Limitations on Indemnity 52 Section 11.04 Procedures for Indemnification 52 Section 11.05 Seller Action Litigation Procedures and Support 53 ARTICLE XII MISCELLANEOUS Section 12.01 Binding Effect; Benefits 55 Section 12.02 Amendments 55 Section 12.03 Further Assurances 56 Section 12.04 Assignability 56 Section 12.05 Specific Performance 56 Section 12.06 Governing Law; Jurisdiction 56 Section 12.07 Entire Agreement; Counterparts 56 Section 12.08 Severability 57 Section 12.09 Waiver 57 Section 12.10 Survival 57 Section 12.11 Disclosure Letter 57 iii Section 12.12 Public Announcements 58 Section 12.13 Notices 58 Section 12.14 Construction 59 Section 12.15 Headings 59 Section 12.16 Seller Guarantee 59 Section 12.17 Purchaser Guarantee 62 Exhibit A Purchaser Guarantee iv PURCHASE AGREEMENT This Purchase Agreement (this "Agreement") is made and entered into as of April 1, 2008, by and among Custom Energy Holdings, L.L.C., a Delaware limited liability company (the "Seller"), Great Plains Energy Incorporated, a Missouri corporation (the "Parent") (solely and exclusively for purposes of Section 6.04, 10.01 and 12.16),and Direct Energy Services, LLC, a Delaware limited liability company (the "Purchaser"). WHEREAS, the Seller directly owns 100% of the membership interests (the "Membership Interests") of Strategic Energy, L.L.C., a Delaware limited liability company (the "Company"); WHEREAS, the Company is engaged primarily in the business of providing competitive retail electricity supply services, strategic planning, consulting and billing and scheduling services in the natural gas and electricity markets (the "Business"); and WHEREAS, the Purchaser desires to purchase, and the Seller desires to sell to the Purchaser, all of the Membership Interests upon the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the mutual promises, covenants, representations and warranties contained herein, the Seller and the Purchaser hereby agree as follows: ARTICLE I DEFINED TERMS Section 1.01Certain Definitions.As used in this Agreement, each of the following terms has the meaning specified in the Section set forth opposite such term: Term Section 2007 Financial Statements 5.12(a) Accelerated Plans 6.08(e) Acquisition Transaction 6.03 Affiliate 4.05(e) Agreement Preamble Allocation Resolution Period 6.12(a) Antitrust Law 6.06(a)(i) Bankruptcy Action 11.01(d) Books and Records 6.14 Business Recitals Calculation 2.02(a) Closing 3.01 Closing Balance Sheet 2.02(a) Closing Date 3.01 1 Closing Working Capital 2.01(c)(i) Code 5.16(b) Company Recitals Company Benefit Plan 5.16(a) Company LLC Agreement 3.02(c) Company Plan Payments 6.08(e) Confidentiality Agreement 6.04(a) Consideration 6.12(a) Continuing Employees 6.08(c) Continuing Plans 6.08(e) Contract 4.05(d) Contributed Funds 6.08(g) Control 4.05(e) Controlled 4.05(e) Deductible ‎11.05(b) Effect 5.05(e) Encumbrance 5.01(d) Environmental Claim 5.18 Environmental Laws 5.18 ERISA 5.16(a) Estimated Working Capital 2.01(c)(ii) Exchange Act 4.05 Excluded Tax Liability 9.01(a) Exon-Florio 4.04 FERC Approval 6.06(a)(ii) Filing Party 9.02(b) Final Allocation 6.12(a) Financial Closing Date 2.01(c)(iii) Financial Statements 5.07(a) FTC/DOJ 6.06(a)(i) GAAP 5.07(b) Governmental Authorization 4.05(e) Governmental Body 1.02 Great Plains Group ‎11.01(a) Guarantees 6.11(b) HSR Act 6.06(a)(i) Indemnified Party ‎11.04(a) Indemnifying Party ‎11.04(a) Independent Accounting Firm 6.12(b) Intellectual Property 5.17(a) Interim Statements 5.07(a) Knowledge 1.02 Latest Balance Sheet 5.07(a) Leases 5.10 Legal Proceeding 4.11 2 Letters of Credit 6.11(a) LLC Act 4.05 Losses ‎8.02 Master Supply Contract 5.11(j) Material Adverse Effect 5.05(e) Materials of Environmental Concern 5.18 Membership Interests Recitals Outside Date ‎8.01(b) Owned Intellectual Property 5.17(b) Parent Preamble Permitted Encumbrances 5.09(b) Person 4.04 Pre-Closing Period 6.01(a) Pre-Financial Closing Period 9.01(a) Preliminary Allocation 6.12(a) Purchase Price 2.01(b) Purchaser Preamble Purchaser Benefit Plans 6.08(c) Purchaser's Disclosure Letter 1.02 Receivables Facility 6.13 Release 6.08(b) Required Regulatory Approvals 1.02 Requirements of Law 1.02 Revolver Facility 6.13 Risk Management Policy 5.23 RPA 5.26 Section 1060 Forms 6.12(c) Securities Act 4.05 Seller Preamble Seller Action ‎11.05(a) Seller Guarantee ‎12.16(a)(i) Seller Significant Contract 5.11 Seller's Disclosure Letter V Seller's Guaranteed Obligations ‎12.16(a)(i) Senior Employees 6.08(a) Specified Employees 6.08(a) Straddle Period 9.01(a) Subsidiary 5.01(d) Target Working Capital 2.01(c)(iv) Tax 5.12(a) Tax Proceeding ‎9.05(b) Tax Return 5.12(a) Terminating Employee Payments 6.08(b) Terminating Employees 6.08(a) Termination Payments 6.08(b) 3 Third Party Consent 6.06(e) Transition Employee Payments 6.08(b) Transition Employees 6.08(a) Uncollectible 11.01(d) WARN Act 6.08(h) Working Capital 2.01(c)(v) Section 1.02 Other Interpretive Provisions.Each definition used in this Agreement includes the singular and the plural, and reference to the neuter gender includes the masculine and feminine where appropriate.The definition ascribed to any capitalized term herein shall govern all uses of such term, including uses of such term prior to the appearance of the definition thereof.Reference to any Requirements of Law (as defined in this ‎Section 1.02) means such Requirements of Law as are in effect as of the date of this Agreement.Reference to any dollar amount means such dollar amount in United States currency.The headings to the Articles and Sections are for convenience of reference and will not affect the meaning or interpretation of this Agreement. Except as otherwise stated, reference to Articles, Sections and Exhibits means the Articles, Sections and Exhibits of this Agreement.The Exhibit and disclosure letters referred to throughout this Agreement, including but not limited to the Seller's Disclosure Letter (as defined in ‎Article V), are hereby incorporated by reference into, and will be deemed a part of, this Agreement. Unless the context clearly indicates otherwise, the word "including" when used in this Agreement means "including but not limited to" and the words "hereof", "herein" and "hereunder" and words of similar import when used in this Agreement refer to this Agreement as a whole and not to any particular provision of this Agreement.For purposes of this Agreement:(i) "Requirements of Law" shall mean any applicable supranational, foreign, federal, state, regional and local laws, statutes, regulations, rules, codes, ordinances, tariffs, rate schedules, policies or orders enacted, adopted, issued or promulgated by any court or Governmental Body (as defined in this ‎Section 1.02) or common law or any applicable consent decree or settlement agreement entered into with any Governmental Body; (ii) "Governmental Body" shall mean any foreign or domestic federal, state, local, supranational or other governmental authority or regulatory body or any foreign or domestic entity, authority, board, agency, commission, arbitral tribunal, ministry or similar body exercising executive, legislative, judicial, regulatory or administrative authority or functions of or pertaining to government, including any authority or other quasi-governmental entity established to perform any of such functions, including the North American Electric Reliability Corporation, any regional transmission organizations or independent system operators; (iii) "Required Regulatory Approvals" shall mean (a) the filings required under the HSR Act (as defined in ‎Section 6.06(a)) or any other Antitrust Law (as defined in ‎Section 6.06(a)), (b) the FERC Approval (as defined in ‎Section 6.06(a)) and (c) the regulatory approvals set forth on ‎Section 6.06(a) of the Seller's Disclosure Letter; (iv) the term "Knowledge" when referring to the knowledge of the Seller or the Company shall mean the knowledge of the Seller or Company officers listed on Section 1.02 of the Seller's Disclosure Letter (as defined in Article V) which the person has acquired in the prudent exercise of his or her duties or, if such individuals are not the persons primarily responsible for the area in question, would have if they had made reasonable inquiry of the persons primarily responsible for the particular area in question (it being understood that none of the listed individuals shall have any individual or personal liability with respect to any matter set 4 forth herein); (v) the term "Knowledge" when referring to the knowledge of the Purchaser shall mean the knowledge of the Purchaser officers listed on Section 1.02 of the confidential disclosure letter that has been delivered by the Purchaser to the Seller upon the execution of this Agreement (the "Purchaser's Disclosure Letter") which the person has acquired in the prudent exercise of his or her duties or, if such individuals are not the persons primarily responsible for the area in question, would have if they had made reasonable inquiry of the persons primarily responsible for the particular area in question (it being understood that none of the listed individuals shall have any individual or personal liability with respect to any matter set forth herein). ARTICLE II PURCHASE AND SALE Section 2.01 Purchase and Sale of Membership Interests (a)Upon the terms and subject to the conditions set forth in this Agreement, at the Closing (as defined in ‎Section 3.01), the Seller shall sell, convey, assign, transfer and deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept from the Seller, the Membership Interests. (b)In consideration for the sale, transfer and conveyance of the Membership Interests, upon the terms and subject to the conditions set forth in this Agreement, the Purchaser shall pay to the Seller at the Closing an aggregate amount in cash equal to $300,000,000 plus or minus the difference, if any, between the Estimated Working Capital and the Target Working Capital (the "Purchase Price") by wire transfer of immediately available funds at the time of the Closing to such account or accounts as the Seller specifies at least three business days before the Closing Date. (c)For purposes of this Agreement, (i)"Closing Working Capital" shall mean the Working Capital as of 11:59 p.m. (Eastern time) on the Financial Closing Date. (ii)"Estimated Working Capital" shall mean the Seller's good faith estimate of the Working Capital as of the Financial Closing Date. (iii)"Financial Closing Date" shall mean the last business day of the month immediately preceding the month in which the Closing occurs. (iv)"Target Working Capital" shall mean $120,313,707.29, the details of which are more particularly described in Section 2.01(c)(v) of the Seller's Disclosure Letter. (v)"Working Capital" shall mean, with respect to the Company as of a specified date, the current assets of the Company minus the current liabilities, each as calculated in accordance with the policies and procedures set out inSection 2.01(c)(v) of the Seller's Disclosure Letter 5 (but excluding the specified items set out in Section 2.01(c)(v) of the Seller's Disclosure Letter). The Working Capital calculation shall be prepared in accordance with GAAP applied on a basis consistent with past practice and consistent with the Company's Financial Statements, but excluding the specified items set out in section 2.01(c)(v) of the Seller's Disclosure Letter. Section 2.02 Post Closing Adjustment (a)As promptly as reasonably practicable, but no later than sixty (60) days immediately following Closing, the Purchaser shall prepare and deliver to the Seller an unaudited balance sheet of the Company (the "Closing Balance Sheet") as of the Financial Closing Date, together with a certificate, executed by the Purchaser's chief financial officer (or equivalent), setting forth the Purchaser's calculation, including the components thereof, of the Closing Working Capital (together, the "Calculation"). (b)The Purchaser shall provide the Seller and its accountants with such access to the applicable personnel, books, records, information, materials, and data of the Company, as reasonably requested by the Seller, for the purpose of the Seller verifying the calculations provided by the Purchaser in the Closing Balance Sheet. (c)The Seller will notify the Purchaser in writing if it has any objections (which must be made in good faith) to the Calculation.The Seller will be deemed to have accepted the Calculation, and the Calculation will be deemed to be finalized, if the Seller does not give the Purchaser notice of its objections within forty-five (45) days from the date of receipt of the Calculation.A notice of objection must contain a statement setting forth in reasonable detail the basis of the Seller's objections and each amount in dispute. (d)If the Seller makes good faith objections to the Calculation within the period set forth in Section 2.02(c) above, the Purchaser and the Seller will work expeditiously and in good faith to resolve the matters in dispute within a period of twenty (20) days after the date the Purchaser receives notice of the Seller's objections.If the Purchaser and the Seller cannot resolve their dispute within such period, the dispute will be submitted for determination to the firm of accountants first set forth in Section 2.02(d) of the Purchaser's Disclosure Letter, or if such firm of accountants is not available or willing to perform, to the firm of accountants next set forth in Section 2.02(d) of the Purchaser's Disclosure Letter, or if neither such firm of accountants is available or willing to act, to an independent firm of chartered accountants or certified public accountants of international standing or affiliation and qualified to make the determination (which is not at such time otherwise retained by either the Seller or the Purchaser or any of their respective Affiliates), mutually agreed to by the Seller and the Purchaser, each acting reasonably.The determination of the firm of accountants of the matters in dispute will be final and binding upon the parties and will not be subject to appeal.The firm of accountants will be deemed to be acting as experts and not as arbitrators.The procedure to be followed by the parties with respect to the determination will be determined by the firm of accountants in its sole discretion.Each party will provide the firm of accountants access to all relevant books and records and to the appropriate personnel to assist it in the determination of the final Calculation. 6 (e)The Seller and the Purchaser will each bear the fees and expenses of their respective personnel or advisors in preparing or reviewing the Calculation and, if applicable, their respective costs in presenting their cases to the firm of accountants.The costs and expenses of the firm of accountants will be borne equally by the Seller and the Purchaser. (f)Once the Closing Working Capital is finally determined, either through agreement of the parties or pursuant to Section 2.02(d), the Purchase Price shall be increased or decreased, on a dollar-for-dollar basis, by the difference, if any, between the Closing Working Capital and Estimated Working Capital, as follows: (i) if the Closing Working Capital is greater than the Estimated Working Capital, within five (5) business days of the date on which it is finally determined, the Purchaser shall pay to the Seller an amount equal to such difference; or (ii) if the Closing Working Capital is less than the Estimated Working Capital, within five (5) business days of the date on which it is finally determined, the Seller shall pay to the Purchaser an amount equal to the Working Capital Adjustment. (iii)Any payment due hereunder shall be paid via wire transfer to the account(s) designated by the receiving party. ARTICLE III CLOSING Section 3.01 The Closing.The closing of the transactions contemplated by this Agreement (the "Closing") shall take place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York, New York (or such other location as the Purchaser and the Seller shall mutually agree to) on a date (the "Closing Date") to be mutually agreed upon by the Seller and the Purchaser, which shall be no later than the third business day after the satisfaction or waiver of the last to be satisfied or waived of the conditions set forth in Article VII (other than conditions that by their terms are to be satisfied as of the Closing), unless otherwise agreed to by the parties; provided, that the Closing, unless otherwise agreed to by the parties, shall not occur earlier than 45 days after the date hereof. Section 3.02 Closing Deliveries.At the Closing, (a)the Purchaser shall deliver to the Seller an amount of cash equal to the Purchase Price; (b)the Seller shall deliver (or cause to be delivered), a bill of sale evidencing the sale, transfer and conveyance of the Membership Interests to the Purchaser; (c)the Seller shall deliver a copy of the Company's Second Amended and Restated Limited Liability Company Agreement ("Company LLC Agreement") reflecting (A) the Purchaser's interest in the Company in Exhibit A to the Company LLC Agreement and (B) 7 removal of any references to the Series SEL Voting Interest in CE (or its holders) in the Company LLC Agreement; and (d)the Seller or the Purchaser, as applicable, shall deliver such certificates or other documents, the receipt of which is a condition to the obligation of the other parties to the Agreement to consummate the transaction contemplated herein under Article VII. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER The Purchaser represents and warrants to the Seller as follows: Section 4.01 Due Organization.The Purchaser is a limited liability company duly organized, validly existing and in good standing under the laws of Delaware.The Purchaser has all requisite limited liability company power and authority to conduct its business in the manner in which it is currently being conducted except to the extent the failure to have such authority would not have an adverse effect on the Purchaser's ability to perform its obligations hereunder. Section 4.02 Authority.The Purchaser has all requisite limited liability company right, power and authority to enter into this Agreement and to perform all of its obligations hereunder and to carry out the transactions contemplated hereby. Section 4.03 Actions Authorized.The Purchaser has taken all limited liability company actions necessary to authorize it to enter into and to perform this Agreement and to consummate the transactions contemplated hereby.This Agreement has been duly executed and delivered by the Purchaser and, assuming the due authorization, execution and delivery of this Agreement by the Seller, this Agreement constitutes a legal, valid and binding obligation of the Purchaser enforceable in accordance with its terms, except as such enforceability maybe limited by applicable bankruptcy, insolvency, reorganization or other similar laws affecting creditors' rights generally and by general equitable principles (regardless of whether enforceability is considered in a proceeding in equity or at law). Section 4.04 Consents.Except (a) as would not prevent or materially delay the performance by the Purchaser or the consummation of the transactions contemplated by this Agreement, (b) as required under the Required Regulatory Approvals, or (c) as required to comply with Section 721 of the Defense Production Act of 1950 as amended by Section 5021 of the Omnibus Trade and Competitiveness Act of 1988, and as amended by The Foreign Investment National Security Act of 2007 ("Exon-Florio"), the Purchaser (including any Affiliate thereof) is not or will not be required to make any filing with or give any notice to, or to obtain any consent from, any Person in connection with: (1) the execution, delivery or performance of this Agreement by the Purchaser; or (2) the consummation of the transactions contemplated herein. The term "Person" shall mean any individual, partnership, corporation, limited liability company, unincorporated organization, trust, joint venture, other entity or Governmental Body. 8 Section 4.05 Non-Contravention.Assuming compliance with the applicable provisions of the Securities Act of 1933, as amended (the "Securities Act"), the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the Delaware Limited Liability Company Act, as amended (the "LLC Act"), and state securities or "blue sky" laws, neither (1) the execution and delivery of this Agreement by the Purchaser, nor (2) the consummation of the transactions contemplated herein, will, directly or indirectly (with or without notice or lapse of time): (a)contravene, conflict with or result in a violation of any of the provisions of the organizational documents of the Purchaser; (b)contravene, conflict with or result in a violation of any Requirements of Law to which the Purchaser or any of its Affiliates (as defined in this ‎Section 4.05) is subject, except as would not prevent or materially delay the performance by the Purchaser or the consummation of the transactions contemplated by this Agreement; (c)contravene, conflict with or result in a violation, a material breach or a default of, cause forfeiture of any rights under, any of the terms or requirements of any Governmental Authorization (as defined in this ‎Section 4.05) that is held by the Purchaser or any of its Affiliates, or that is otherwise applicable to the business of the Purchaser or any of its Affiliates, as currently conducted, except as would not prevent or materially delay the performance by the Purchaser or the consummation of the transactions contemplated by this Agreement; or (d)contravene, conflict with or result in a violation or breach of, or result in a default under, any provision of any currently effective and legally binding written agreement, contract, subcontract, lease, instrument, note, option, warranty, license and sublicense (each, a "Contract") by which the Purchaser or any of its Affiliates is bound, except as would not prevent or materially delay the performance by the Purchaser or the consummation of the transactions contemplated by this Agreement. (e)For the purposes of this Agreement:(i) "Affiliate" shall mean, with respect to any Person, any other Person that, directly or indirectly, Controls (as defined in this ‎Section 4.05), is Controlled by, or is under common Control with, such Person; (ii) "Control" shall mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise, and "Controlled" has a correlative meaning; and (iii) "Governmental Authorization" shall mean any permit, license, certificate, franchise, permission, variance, clearance, registration, qualification or authorization issued, granted, given or otherwise made available by or under the authority of any Governmental Body or pursuant to any Requirements of Law. Section 4.06 Securities Law Matters; Purchaser Awareness.The Purchaser acknowledges receipt of advice from the Seller that (i) the Membership Interests have not been registered under the Securities Act or qualified under any state securities or "blue sky" or non-U.S. securities laws; (ii) there is no public market for the Membership Interests and it is not anticipated that there will be; and (iii) the Membership Interests must be held indefinitely and the 9 Purchaser must continue to bear the economic risk of the investment in the Membership Interests unless the Membership Interests are subsequently registered under the Securities Act and such applicable state or non-U.S. securities laws or an exemption from such registration is available. Section 4.07 Accredited Purchaser.The Purchaser is an "accredited investor" as such term is defined in Rule 501(a) promulgated under the Securities Act. Section 4.08 Experience.The Purchaser's knowledge and experience in financial and business matters are such that they are capable of evaluating the merits and risks of their investment in the Membership Interests. Section 4.09 Investment Intent.The Purchaser is acquiring the Membership Interests solely for its own account for investment and not with a present view to or for sale in connection with any distribution thereof. Section 4.10 Financing.The Purchaser has, as of the date hereof (through cash on hand, available borrowings under an existing credit facility or other financing arrangements), and will have at Closing sufficient funds available in cash to pay the Purchase Price in accordance with the terms hereof, pay all related fees and expenses and effect all other transactions contemplated hereby. Section 4.11 Legal Proceedings; Orders.No Governmental Body or other Person has commenced any action, suit, litigation, arbitration or similar proceeding involving any court or other Governmental Body ("Legal Proceeding") to which the Purchaser or any of its Affiliates is a party or, to the Knowledge of the Purchaser, was so threatened to become a party that would reasonably be expected to prevent or materially delay the performance of this Agreement by the Purchaser or the consummation of the transactions contemplated by this Agreement.There is no order, writ, injunction, judgment or decree to which the Purchaser or any of its Affiliates, or any of the material assets owned or used by the Purchaser or any of its Affiliates, is subject, except as would not reasonably be expected to prevent or materially delay the performance of this Agreement by the Purchaser or the consummation of the transactions contemplated by this Agreement. Section 4.12 Brokers.No broker, finder or investment banker is entitled to any brokerage, finder's or other similar fee or commission in connection with the transactions contemplated by this Agreement based upon arrangements made by or on behalf of the Purchaser or any of its Affiliates. Section 4.13 Investigation.The Purchaser is knowledgeable about the industry in which the Company operates and is experienced in the acquisition and management of businesses.The Purchaser has been afforded (i) access to the books, records, facilities and personnel of the Company and its Subsidiary for purposes of conducting a due diligence investigation of the Company and (ii) the opportunity to ask questions of the Company's management. 10 Section 4.14 Disclaimer Regarding Projections.In connection with the Purchaser's investigation of the Company, the Purchaser has received from the Seller and its Affiliates, agents and representatives certain projections and other forecasts, including, but not limited to, projected financial statements, cash flow items and other data of the Company and certain business plan information of the Company.The Purchaser acknowledges that there are uncertainties inherent in attempting to make such projections and other forecasts and plans and accordingly is not relying on them, that the Purchaser is familiar with such uncertainties, that the Purchaser is taking full responsibility for making its own evaluation of the adequacy and accuracy of all projections and other forecasts and plans so furnished to it. The Purchaser acknowledges that except as specifically set forth in this Agreement or the Seller's Disclosure Letter, neither the Seller nor the Company has made any representation or warranty with respect thereto. Section 4.15 No Other Representations or Warranties.Except for the representations and warranties contained in this Article IV, neither the Purchaser nor any other Person acting on behalf of the Purchaser makes any representation or warranty, express or implied, regarding the Purchaser. ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER The Seller represents and warrants to the Purchaser as follows, except as set forth in and subject to the exceptions and disclosures set forth in the confidential disclosure letter and exhibits thereto that have been delivered by the Seller to the Purchaser upon the execution of this Agreement (the "Seller's Disclosure Letter"): Section 5.01 Subsidiary; Due Organization (a)As of the date hereof, the Company has no Subsidiaries (as defined in ‎Section 5.01(d)) other than as set forth on ‎Section 5.01 of the Seller's Disclosure Letter.All of the equity interests in the Company and its Subsidiary are owned as of the date hereof, directly or indirectly, by the Seller, free and clear of all Encumbrances (as defined in ‎Section 5.01(d)).The Seller has not agreed and is not obligated to make, nor is it bound by any Contract under which it may become obligated to make, any future investment in or capital contribution to any other Person. (b)Each of the Seller, the Company and the Company's Subsidiary is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Delaware and has all requisite limited liability company power and authority:(A) to conduct its business in the manner in which it is currently being conducted; (B) to own or lease and use its assets in the manner in which its assets are currently owned or leased and used; and (C) to perform its obligations under all Contracts by which it is bound and which are material to it, including without limitation all Seller Significant Contracts (as defined in Section 5.11). (c)Neither the Company (except with respect to its Subsidiary) nor its Subsidiary owns, directly or indirectly, any equity or similar interest in, or any interest 11 convertible into or exchangeable or exercisable for any equity or similar interest in, any corporation, partnership, limited liability company, joint venture or other business association or entity. (d)For purposes of this Agreement:(i) a "Subsidiary" of any Person shall mean any partnership, corporation, limited liability company, unincorporated organization, trust, joint venture or other entity of which such Person owns, directly or indirectly, a majority of the stock, membership interests or other equity interests the holders of which are generally entitled to vote for the election of the Board of Directors, managers or other governing body of such entity; and (ii) "Encumbrance" shall mean any lien, pledge, charge, mortgage, easement, encroachment, imperfection of title, title exception, title defect, right of possession, lease, security interest, encumbrance, adverse claim, interference or restriction on transfer (except for restrictions arising under applicable securities laws). Section 5.02 Authority.The Seller has all requisite limited liability company right, power and authority to enter into this Agreement and to perform all of its obligations hereunder and to carry out the transactions contemplated hereby. Section 5.03 Actions Authorized.The Seller has taken all limited liability company actions necessary to authorize it to enter into and to perform this Agreement and to consummate the transactions contemplated hereby.This Agreement has been duly executed and delivered by the Seller and, assuming due authorization, execution and delivery of this Agreement by the Purchaser, this Agreement constitutes a legal, valid and binding obligation of the Seller enforceable in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization or other similar laws affecting creditors' rights generally and by general equitable principles (regardless of whether enforceability is considered in a proceeding in equity or at law). Section 5.04 Governmental Consents.Except (i) for such filings, notices and consents relating to business licenses or operating permits required in the ordinary course for the operation of the Business (other than state licenses required for the retail sale of electricity), (ii) as required under the Required Regulatory Approvals, (iii) as set forth in ‎Section 5.04 of the Seller's Disclosure Letter, the Seller (including any Affiliate thereof) is not and will not be required to make any filing with or give any notice to, or to obtain any consent from, any Government Body in connection with: (1) the execution, delivery or performance of this Agreement by the Seller; or (2) the consummation of the transactions contemplated herein (other than with respect to the performance by the Purchaser of its obligations hereunder). Section 5.05 Non-Contravention.Assuming compliance with the applicable provisions of the Securities Act, the Exchange Act, the LLC Act and state securities or "blue sky" laws, except as set forth in ‎Section 5.05 of the Seller's Disclosure Letter and except as set forth in the exceptions to Section 5.04, neither (1) the execution and delivery of this Agreement by the Seller, nor (2) the consummation of the transactions contemplated herein, will, directly or indirectly (with or without notice or lapse of time): 12 (a)contravene, conflict with or result in a violation of any of the provisions of the operating agreement or similar organizational document of either the Seller, the Company, the Parent or any of their respective Subsidiaries; (b)contravene, conflict with, result in a violation of or require any notice under any Requirements of Law to which the Seller, the Company, or any of their respective Subsidiaries, is subject; (c)contravene, conflict with, result in a violation, a material breach or a default of, cause forfeiture of any material rights under or require any notice under, any of the terms or requirements of any Governmental Authorization that is held by the Seller, the Company or any of their respective Subsidiaries, or that otherwise relates to the business of the Company or any of their respective Subsidiaries, as currently conducted; (d)contravene, conflict with, result in a material violation or breach of, result in a default under, result in acceleration of, create in any party the right to accelerate, terminate, modify or cancel or require any notice under, any provision of any
